UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-6236


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LARRY WHITFIELD,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge.   (3:09-cr-00009-RJC-DCK-1; 3:16-cv-00027-
RJC)


Submitted:   May 26, 2016                      Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Larry Whitfield, Appellant Pro Se. William A. Brafford,
Assistant United States Attorney, Tiffany M. Mallory, Thomas A.
O’Malley, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry Whitfield seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                           The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability        will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,    a    prisoner         satisfies    this   standard      by

demonstrating        that     reasonable         jurists    would       find    that     the

district      court’s      assessment    of       the    constitutional        claims    is

debatable     or     wrong.      Slack     v.     McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion    states   a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Whitfield has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense      with    oral      argument      because       the    facts       and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3